NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3093

                                  JEWEL MARSHALL-MOSBY,

                                                   Petitioner,

                                              v.


                           UNITED STATES POSTAL SERVICE,

                                                   Respondent.

                  Petition for review of the Merit Systems Protection Board
                                     in CH0752080296-I-1.

                                        ON MOTION

Before MAYER, Circuit Judge.

                                         ORDER

       Jewel Marshall-Mosby moves motion for reconsideration of the court's order

dismissing her petition for review for failure to file an appendix.

       The court sua sponte grants Marshall-Mosby an extension of time to file her reply

brief and the appendix.

       Accordingly,

       The motion is granted. The mandate is recalled, the dismissal order is vacated,

and the petition is reinstated.

                                                   FOR THE COURT


      JUL 2 9 2009                                 /s/ Jan Horbalv
           Date                                    Jan Horbaly
                                                   Clerk                 U.R. 061401
                                                                                   FSEALS FOR
                                                                              THE F   ERAL CIRCUIT
cc:    David Ratowitz, Esq.
       Jeffrey D. Klingman, Esq.
                                                                              JUL 2 9 2009
s20                                                                             JAN 1101SALY
                                                                                   Celt